

115 HR 3538 IH: Mortgage Sale Transparency Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3538IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Rush introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to create additional requirements for original and new creditors
			 of mortgage loans in the case of a sale, transfer, or assignment of a
			 mortgage loan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mortgage Sale Transparency Act of 2017. 2.Additional requirements for original and new creditors of mortgage loans in the case of a sale, transfer, or assignment of a mortgage loanSection 131(g) of the Truth in Lending Act (15 U.S.C. 1641(g)) is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following new paragraph:
				
					(2)Additional requirements
 (A)Notice from original creditorIn addition to other disclosures required by this subchapter, not later than 90 days before the date on which a creditor sells, transfers, or assigns a mortgage loan to another creditor, the original creditor shall notify the borrower in writing of such sale, transfer, or assignment.
 (B)No borrower liability in case of error in transferWith respect to a mortgage loan described in paragraph (1), the borrower of such mortgage loan may not be subject to a financial penalty from the original creditor or the creditor that is the new owner or assignee of such mortgage loan if either creditor makes an error, as determined by the Bureau, in the sale, transfer, or assignment of such mortgage loan.
 (C)Misdirected mortgage loan paymentsDuring the 90-day period beginning on the date on which a mortgage loan is sold, transferred, or assigned to another creditor, a borrower of the mortgage loan that submits a payment on such mortgage loan to the original creditor on or before the due date for such payment may not be subject to a financial penalty for a late payment from the creditor that is the new owner or assignee of the mortgage loan.
						.
			